PER CURIAM.
This action was brought by the United States to recover of the Chicago, Milwaukee & St. Paul Railway Company the penalty prescribed by the act of congress entitled “An act to create an auditor of railroad accounts and for other purposes,” approved June 19, 1878, for neglect to make a report as required. 20 Stat. 169, c. 316, § 5. The circuit court sustained a demurrer to the declaration, and gave judgment for the defendant. The case is sufficiently stated in the opinion delivered in support of that ruling (U. S. v. Chicago, M. & St. P. Ry. Co., 69 Fed. 89); and we fully concur iu the conclusion there declared, that the statute under which the action was .brought js not applicable. The judgment is therefore affirmed.